Order Denying En Banc Reconsideration and Opinions Dissenting to the Denial
of En Banc Reconsideration filed September 17, 2020.




                                     In The

                      Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00732-CV
                                 ____________

       HARRIS COUNTY, TEXAS AND KEVIN VAILES, Appellants

                                       V.

       BARBARA COATS, INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON,
  DECEASED, AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
DECEASED; AND ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE
         ESTATE OF JAMAIL AMRON, DECEASED, Appellees


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-5551

         ORDER DENYING EN BANC RECONSIDERATION

      The motion for en banc reconsideration filed by appellees Barbara Coats,
Individually, as Personal Representative of the Estate of Jamail Amron, Deceased,
and as Heir to the Estate of Jamail Amron, Deceased; and Ali Amron, Individually
and as Heir to the Estate of Jamail Amron, Deceased is DENIED. See Tex. R. App.
P. 41.2, 49.7; see also Pinto Tech. Ventures, L.P. v. Sheldon, 526 S.W.3d 428, 436
(Tex. 2017); Saenz v. Fidelity & Guar. Ins. Underwriters, 925 S.W.2d 607, 612
(Tex. 1996) (motion for en banc reconsideration properly overruled when vote
evenly divided).




                                       /s/       Kevin Jewell
                                                 Justice




En banc court consists of Chief Justice Frost and Justices Christopher, Wise, Jewell,
Bourliot, Zimmerer, Spain, and Poissant. (Justice Hassan not participating).
Justices Bourliot, Zimmerer, Spain, and Poissant voted to grant en banc
reconsideration.
Justice Bourliot filed a dissenting opinion, in which Justices Zimmerer and Spain
joined, and Justice Poissant joined in part on the merits only.
Justice Spain filed a dissenting opinion, in which Justices Bourliot, Zimmerer, and
Poissant joined.
Justice Poissant filed a dissenting opinion, in which Justice Zimmerer joined.




                                             2